                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                             DOCKET NO. 3:17-cv-00740-FDW-DSC


    DAVID A. JOHNSON and ALDA, INC.,                    )
                                                        )
           Plaintiffs,                                  )
                                                        )
    vs.                                                 )
                                                        )                          ORDER
    ITALIAN SHOEMAKERS, INC.,                           )
                                                        )
           Defendant.                                   )
                                                        )

          THIS MATTER is before the Court to memorialize the Court’s rulings at the hearing on

October 15, 2018. As ordered and for the reasons stated in open court at the hearing on October

15, 2018 before the undersigned, the Court GRANTS summary judgment as to the Unfair and

Deceptive Trade Practices Act (N.C.G.S. § 75-1.1) claim but DENIES the remainder of

Defendant’s Summary Judgment Motion. (Doc. No. 18).1

          IT IS SO ORDERED.


                                                 Signed: October 18, 2018




Both Plaintiffs’ breach of contract and North Carolina Sales Representative Act claims will proceed, but the claims
1

will proceed in the alternative. Plaintiffs have acknowledged that they are not seeking double recovery.

                                                        1
